Citation Nr: 1327587	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  07-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 20 percent thereafter, for degenerative joint disease of the left shoulder.

2.  Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 10 percent thereafter, for residuals of a left hand fracture and left wrist sprain.

3.  Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 10 percent thereafter, for degenerative joint disease of the left knee due to limited left knee flexion.

4.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.

5.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted, in pertinent part, the Veteran's claims of service connection for degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, and for degenerative joint disease of the left knee, assigning zero percent ratings effective October 1, 2006, for each of these disabilities.  The RO also granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central canal stenosis, assigning a 10 percent rating effective October 1, 2006.

In a June 2009 rating decision, the RO assigned higher initial 10 percent ratings effective March 2, 2009, for the Veteran's service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, and degenerative joint disease of the left knee.

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C, for additional development.

In a June 2010 rating decision, the RO assigned a separate 10 percent rating effective October 26, 2009, for the Veteran's service-connected degenerative joint disease of the left knee based on limited left knee extension.  The Board observes in this regard that VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The appeal was again remanded by the Board in May 2012.  In January 2013, the AMC granted a separate 10 percent rating for left lower extremity radiculopathy effective from October 1, 2006.  Because the assignment of a separate rating for radiculopathy is contemplated by the rating criteria governing the lumbar spine issue on appeal, the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy has been added to the issues listed above.

Unfortunately, as is explained below, this appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Board remanded the Veteran's claims to obtain any outstanding treatment records, and to schedule the Veteran for a new VA examination to determine the severity of his disabilities on appeal.

Subsequent correspondence from VA, including the notice letter explaining the time and date of the VA examination, were sent to the Veteran at the following address: 399 W. Via de Palmas, Queen Creek, AZ, 85140-8222.  Mail delivered to this address was returned to VA as undeliverable.  The Veteran did not appear for his scheduled VA examination in June 2012, and no further correspondence has been received from him.

As noted by his representative in its July 2013 brief, a search for the Veteran's current location turned up the following recent address: CMR 423, Box 1817, APO, AE 09107-0019.  While the Veteran certainly is responsible for keeping VA informed of his current address, given the facts noted above, and to ensure that the Veteran is afforded due process in connection with this appeal, the Board finds that appropriate action should be undertaken to clarify the Veteran's current address.  If his address is established, the directives of the Board's May 2012 remand should be completed.

The Board notes that the new address appears to be an Army Post Office address.  The RO/AMC should undertake any appropriate development to determine whether the Veteran has returned to active military status.  38 C.F.R. § 3.654 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify whether the Veteran has returned to active duty, to include active duty for training or inactive duty for training.

2.  Undertake appropriate action to verify the Veteran's current address, to specifically include contacting him at the following address: CMR 423, Box 1817, APO, AE 09107-0019.

3.  If the Veteran's current address is verified, contact him and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, degenerative joint disease of the left knee, left lower extremity radiculopathy, and/or for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  If the Veteran's current address is verified, schedule the Veteran for VA examination to determine the nature and severity of his service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, degenerative joint disease of the left knee due to limited left knee flexion, and/or for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.  This examination must be conducted by a different VA examiner than the VA examiner who conducted the Veteran's March and October 2009 VA examinations.  The claims file and a copy of this remand must be provided to the VA examiner for review.

All indicated studies and tests should be conducted, to include specifically range of motion testing and x-rays of all affected joints (left shoulder, left hand, left wrist, left knee, and lumbar spine).  X-rays of all affected joints must be obtained as part of this examination.

For the Veteran's service-connected left shoulder disability, the examiner should state whether this is the major (dominant) or minor (non-dominant) shoulder.  The examiner also should state whether the Veteran's service-connected left shoulder disability is manifested by limitation of motion of the left arm at shoulder level, midway between the left side and shoulder level, or limited to 25 degrees from the left side.

For the Veteran's service-connected residuals of a left hand fracture and left wrist sprain, the examiner should state whether it is manifested by palmar flexion limited in line with the forearm or dorsiflexion limited to less than 15 degrees.

For the Veteran's service-connected degenerative joint disease of the left knee due to limited left knee flexion, the examiner should state whether it is manifested by flexion limited to 45 degrees, flexion limited to 30 degrees, or flexion limited to 15 degrees.

For the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis, the examiner should state whether it is manifested by incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 1 week but less than 2 weeks during the past 12 months, incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  The examiner is advised that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also is asked to state whether any of the Veteran's service-connected disabilities of the left shoulder, left hand and left wrist, left knee, and/or lumbar spine is productive of pain, weakened movement, excess fatigability, or incoordination on movement.  If any of these factors are present in an affected joint, then the examiner should describe the severity (mild, moderate, or severe, for example) of such symptoms.

The examiner finally is asked to identify all neurological manifestations of the Veteran's service-connected lumbar spine disability, if present, and to describe the severity (mild, moderate, or severe, for example) of such manifestations.  An EMG study of the lower extremities, if appropriate, also must be obtained.  If an EMG study of the lower extremities is not appropriate, then the VA examiner must explain why in the examination report.

A complete rationale must be provided for any opinions expressed.

5.  If the Veteran's current address is verified, he should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO/AMC and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


